Citation Nr: 0909445	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to May 
1954.  The Veteran died in August 2005; the appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2008, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  At the hearing and 
in November 2008, the appellant submitted additional evidence 
and waived her right to have the evidence initially 
considered by the RO.


FINDING OF FACT

The Veteran's service-connected diabetes mellitus played a 
material causal role in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the appellant 
has been provided all required notice, to include notice 
pertaining to the effective-date element of her claim.  In 
addition, the evidence currently of record is sufficient to 
substantiate her claim for service connection for cause of 
the Veteran's death.  Therefore, no further development with 
respect to this claim is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Dependency and Indemnity Compensation (DIC) is payable to the 
surviving spouse of a veteran if the veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5 (2008).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence 


regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Analysis

The Certificate of Death indicates that the Veteran died in 
August 2005 from non-traumatic right lung pneumonia, chronic 
obstructive pulmonary disease (COPD), cor pulmonale, and non-
small cell lung cancer with metastasis.  No other condition 
was certified as an immediate or contributory cause of death.

At the time of the Veteran's death, service connection was in 
effect for diabetes mellitus, a non-healing ulcer of the 
right abdomen and paresthesia of the left abdomen associated 
with diabetes mellitus, onychomycosis of the toes associated 
with diabetes mellitus, and peripheral neuropathy of the left 
and right lower extremities associated with diabetes 
mellitus.  The appellant contends that service connection is 
warranted for the cause of the Veteran's death because his 
service-connected diabetes and related conditions played a 
material causal role in his death.

A thoracic oncology program report from the H. Lee Moffitt 
Cancer Center & Research Institute reveals that the Veteran 
was diagnosed with small cell carcinoma of the lung in 
December 2002.  This report indicates that the Veteran was 
treated with chemotherapy. 

A VA consultation was performed in August 2005, shortly 
before the Veteran's death.  The impression was non-small 
cell lung cancer, metastatic disease, stage IV, right lower 
lobe infiltrate, bilateral pedal edema, and a history of 
diabetes mellitus and metastatic disease of the liver.  An 
addendum from a VA physician assistant notes, "lower 
extension weakness and swelling, neuropathy is uncontrolled, 
diabetes mellitus or complications."

The terminal hospital report reveals that shortly prior to 
his death, he was admitted with diagnoses of respiratory 
failure, lung cancer, metastatic disease, and COPD with 
exacerbation.  The Veteran's chief complaints were coughing, 
sputum production, and low grade fever.  He was treated for 
right lower lobe infiltrate, which later progressed to 
bilateral infiltrates.  The Veteran continued to become more 
hypoxemic, developed bradycardia with wide complex rhythm and 
ultimately expired.  The diseases listed in the final 
diagnoses included non-small cell lung cancer with wide 
spread metastatic disease, COPD, underlying pneumonitis, 
hypoxemia with respiratory failure, diabetes mellitus, 
diabetic neuropathy, and cor pulmonale.  

In May 2006, a VA medical opinion was obtained in response to 
the appellant's claim.  The physician reviewed the Veteran's 
file and noted that the Veteran was admitted to the hospital 
on August 10, 2005, with a diagnoses of respiratory failure, 
lung cancer and COPD.  The Veteran had known metastatic lung 
cancer, and the discharge diagnosis clearly indicated that 
death was secondary to lung cancer.  In the physician's 
opinion, the Veteran's death was not caused by diabetes 
mellitus.

In an October 2008 letter, Dr. W., the Veteran's treating 
physician at the H. Lee Moffitt Cancer Center, stated that at 
the time of his death, the Veteran's lung cancer was known to 
be metastatic.  However, as demonstrated by a CT scan of the 
thorax in July 2005, his disease was thought to be fairly 
stable and the plan was to continue chemotherapy.  He opined 
that he would not have expected the Veteran's lung cancer to 
have caused his demise one month later. 

In October 2008, the appellant presented testimony before the 
Board.  She testified that she believed that diabetes was the 
cause of her husband's death.  She discussed the Veteran's 
condition prior to his death, where his diabetes and 
increasing medications worsened his condition to the point 
where his kidneys gave out.  After the Veteran's death, she 
tried to speak with his treating physician, but the physician 
refused to speak with her.  In other statements, the 
appellant expressed her belief that the Veteran's treating 
physicians at the time of his death failed to consider and 
adequately treat his diabetes symptomatology and inaccurately 
excluded it from the hospital death report and death 
certificate.  It was this symptomatology, she argued, and not 
a condition related to lung cancer, that caused the Veteran's 
death.

Later in October 2008, another VA physician, Dr. M., stated 
that he also reviewed the Veteran's chart and death 
certificate results.  In his medical opinion, it is at least 
as likely as not that the Veteran's service-connected 
diabetes contributed to the Veteran's death.

The Board has also considered a statement from the Veteran's 
daughter.  She indicated that the physician who treated the 
Veteran at the time of his death refused to speak with her 
and her mother regarding the cause of death or explain why he 
would not talk to them.  She then stated that the doctor's 
assistant informed her mother that the cause of death was 
acute kidney failure aggravated by complication from diabetes 
and the use of painkillers which were prescribed for 
neuropathy.  She also alluded to a conversation between the 
treating physician and an administrative secretary, where it 
was revealed that the physician did not included acute renal 
failure on the death certificate because there was not enough 
room.  Moreover, she claims that there was no traumatic right 
lung pneumonia, but instead the fluid buildup was in all 
likelihood caused by acute renal failure, which in turn was 
caused by complications of diabetes.

In this case, there is a conflict in the medical evidence 
concerning whether the Veteran's diabetes mellitus 
contributed substantially or materially to the cause of the 
Veteran's death.  Specifically, diabetes mellitus was not 
identified as a contributory cause of death on the 
Certificate of Death.  The VA medical opinion obtained in May 
2006 indicates that diabetes mellitus did not cause the 
Veteran's death but that physician did not specifically 
address whether diabetes mellitus contributed to the cause of 
death.  The October 2008 opinion from another VA physician, 
supported by a review of the Veteran's chart and death 
certificate, concludes that it is as likely as not that 
diabetes did contributed to death.  Moreover, the Veteran's 
treating oncologist has stated that based on the stable CT 
findings in July 2005, he would not have anticipated that the 
lung cancer would cause the Veteran's death one month later.  

In the Board's opinion, the evidence supportive of the claim 
is at least in equipoise with that against the claim.  
Accordingly, entitlement to service connection for the cause 
of the Veteran's death is in order.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


